DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of amendment and remarks filed on 12/24/20 and IDS filed on 10/2/20. Claims 1-8 are canceled as per applicant’s amendment dated 12/24/20. 
Status of claims
Claims 1-8 are cancelled.
Claims 9-29 are pending and examined in the application.
In view of pointing out support, for claim 21, rejection of claim 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn. In view of the amendment, rejection of claims 20, 24 and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are hereby withdrawn.
The following rejections are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 21-23 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter rejection.
1. Limitation of claims 22-23 for internal pH of relaxed and neutralized hair.
2. Limitation of claim 28 for the pressure of carbon dioxide since the expression is “comprises” regarding propellants.
In accordance with MPEP 714.02, applicants should specifically point out support for any amendments made to the disclosure.

Response to Arguments
Applicant's arguments filed 12/24/20 have been fully considered but they are not persuasive.
With regard to claim 22, applicants point out support for page 16, lines 11-20.
In response, page 16, lines 11-20 do not support the whole claim 21. See below for page 16, ll.11-20.

    PNG
    media_image1.png
    260
    665
    media_image1.png
    Greyscale


The above paragraph does not support the expression “The method of claim 9, wherein the relaxed and neutralized hair has “an internal pH of about 11.0 or below after rinsing of the neutralizer mousse composition from the relaxed hair, wherein the internal pH is measured after soaking about 1 gram of hair in about 100 ml of distilled water for about 5 minutes “. There is no rinsing of the neutralizer compostion in the above paragraph. The same is true for claim 23 also.
With respect to claim 28, applicants point out support at page 9, ll. 1-3 and page 10, ll. 21-27. 
See below for page 10, ll. 21-27.

    PNG
    media_image2.png
    187
    652
    media_image2.png
    Greyscale



There is no examples in the specification, which supports any value that is within the range of “from about 50 to about 200psi “.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 9-12 and 14-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of  WO 93/00882 (‘882) and U. S. Patent 4,859,456 (‘456)  and U. S. Patent 4,871,530 (‘530) and U. S. Patent  6,231,844(‘844) and EP 0260,716 ( ‘716) .
WO teaches neutralizing rinse and improved method for chemically relaxing hair.  See the abstract. WO document “under field of the invention” teaches that the process is applicable to cosmetic treatments, which include hair relaxing or hair straightening or hair curling.  WO at page 8 teaches that the neutralizing process is carried out with a shampoo having a pH between about 5.5 and 7 (claims 15, 18 and 26) and thus teaches that neutralizing process should be carried out within the pH, which is below 7. This meets the limitation of drawn to pH of less than 7.5 and not more than 7.0 of claim 19 and pH of WO document also meet limitation of claim 18. See also claims 21-22 of WO document for pH. WO document at page 10 also teaches that neutralizing rinse is useful for chemical relaxation of the hair wherein hair is straightened or curled or waved. See paragraph bridging pages 8-9.  See page 12, where the neutralizer is applied to hair and left on the hair (claim 9). See claim 17, step f) and the time is 3 minutes (claims 14 and 21).The neutralizer is used with chemical like sodium hydroxide (lye relaxing agent) (claim 29) and also calcium hydroxide, enzyme relaxers, and guanidine hydroxide. All these agents are known as no lye relaxers (claim 12). The neutralizer product has acid and surfactant. See page 13 and table 1. WO at page 13, first paragraph teaches the rinse helps reduce the stress to the hair and it is formulated in the form of liquid, gel, suspension, colloid, paste, cream or lotion. This rinse has acid and also surfactant, also known as wetting agent. See page 13, ll. 17-21. WO at page 13 teaches that the invention is a low pH formula.  
The difference between WO document and instant application is WO document does not teach applying neutralizer composition in the form of mousse and composition having propellant and colorant, which comprises dyes. 
Patent ‘486 teaches hair rinse conditioner and teaches at col.7, and teaches that the composition can be in the form of clear or opaque liquid (liquid), lotion or cream or gel or mousse or spray. Thus, hair rinse can be formulated in the above forms.
Patent ‘530 teaches foaming compositions having propellant and surfactant. See the abstract, see col.1, lines 15-21, see col.2, lines 47-58, and see paragraph bridging col.s 4-5 for various propellants and this includes claimed hydrocarbons, and teaches fluoro hydrocarbons at col.5, ll. 4-8 (claim 17) and patent teaches mixtures of propellants. Patent at paragraph bridging col.s 15-16 suggests that other propellants can be used, which includes carbon dioxide (claims 24-25). See also col.15, lines 35-53. See col.3, lines 15-55 for surfactant. Patent at col.14, lines 44-51 teaches that these foaming compositions can be used after permanent waving. 
Patent ‘844 teaches hair mousse compositions having surfactant, propellant. See the abstract. Patent at col. 1, lines 40-44 teaches that hair mousses are formulated for the purpose of styling, setting or arranging. Patent at col. 3, lines 5-25 teaches the advantages of using hair mousse.  See col. 3, lines 30-35 for surfactant; see col. 5, lines 50 et seq and col. 6, lines 1-26 for propellant.  The propellants are fluoro hydrocarbons, hydrocarbons and dimethyl ether (claim 17). Patent at col. 6, line 33 suggests that pH adjusters can be added to compositions. Patent at (claim 27). See also col. 11, lines 65 through col. 12. Patent at col. 3, ll. 1-26 teaches the advantages of using hair mousse compositions. See below.

    PNG
    media_image3.png
    594
    512
    media_image3.png
    Greyscale


EP ‘716 teaches process for simultaneously waving and coloring hair. See the abstract.


	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made relax the hair and neutralize the hair taught by WO document using water, acid and surfactant and colorant (pH indicator) and modify the neutralizing step by substituting hair rinse formulation  of WO document with another formulation, which is  hair mousse taught by patent ‘456 which teaches that liquid , gel , lotion, cream and mousse are functional equivalents in rinse formulations and formulate as a mousse and use it after waving and use propellants as mixture  since patent ‘530 suggests using mixtures of propellants and patent ‘530 teaches analogous foaming compositions having the combination of surfactant, propellant can be applied to hair after hair is relaxed (waving) and patent ‘844 teaches hair mousse using surfactant and propellant  and add dyes  (colorant) to mousse taught by EP document which teaches that any hair dye can be added in  neutralization solutions. One of ordinary skill in the hair care art would be motivated to use the mousse compositions after the hair is treated with a relaxing agent with a reasonable expectation of success that hair mousse compositions provide good style, good feel to the hair and less flaking tendency. This is prima facie case of obviousness.
.
Response to Arguments
Applicant's arguments filed 12/24/20 have been fully considered but they are not persuasive.
Applicants argue that WO ‘882 repeatedly emphasizes formulations that increase viscosity, thickness, and penetration (i.e., liquid, gel, suspension, colloid, paste, cream, or lotion), while warning against formulations that may negatively affect penetration of the product into the hair shaft (e.g., mousse) at page 13, lines 8-30. Thus, ‘882 discloses that formulations known to enhance penetration are required (i.e., a liquid, gel, suspension, colloid, paste, cream, or lotion).
There is no warning against using mousse stated by applicants (emphasis added).  See below for WO ‘882 at page 13, lines 8-30.

    PNG
    media_image4.png
    755
    630
    media_image4.png
    Greyscale



In response to applicant’s arguments that the filing date of patent ‘456 is before the filing date of WO ‘882, it is immaterial regarding the filing dates. What all it matters is whether the combination of the references makes the claimed invention obvious over the references. The answer is “yes” since WO ‘882 teaches neutralizing step using a rinse for hair that has been treated with a relaxing agent drawn to claimed step a).  Applicant’s attention is drawn to WO document at page 10, which teaches that neutralizing rinse is useful for chemical relaxation of the hair wherein hair is straightened. Relaxed is same as straightened. 
Applicants also argue that patent ‘456 does not teach selection of mousse formulation for a hair rinse formulation at all but teaches that can be used in various formulations either as rinse or as a hair styling mousse.
In response to the above argument, as stated in the non-final rejection patent ‘456 teaches hair rinse conditioner and at col.7, ll. 15-20 teaches:

    PNG
    media_image5.png
    96
    443
    media_image5.png
    Greyscale

 The above formulations are known to one of ordinary skill in the art and the formulations can be liquid or gel or hair rinse or styling mousse.  All the above formulation s are functional equivalents.
Applicants argue that patent’530 may disclose that foaming compositions can be used after waving, but nowhere does ‘530 even suggest that such a foam could be used during the neutralizing process itself. 
it is a post relaxer treatment where by residual alkalinity is eliminated from relaxed hair (relaxed hair is same as hair that is straightened). See definition for “neutralize” in the instant specification at page 6, ll. 25-26.  Patent ‘530 teaches foaming compositions having propellant and surfactant and Patent ‘530 teaches that the foaming compositions can be used after waving. See below for col.14, ll. 44-52 and see line 48 where patent expressly states it can be used before permanent waving (pre-treatment) or after permanent waving (post treatment). Post treatment is same as neutralizing hair. See definition in the instant specification. 

    PNG
    media_image6.png
    192
    591
    media_image6.png
    Greyscale

 Applicants argue  that office action states that ‘844 “teaches the advantages of using hair mousse compositions” at column 3, ll. 1-26 which is not correct but only states an objective of the invention which is not same as a recitation of an advantage. 
In response to the above argument, col.3, ll. 1-26 states “objective of the invention” and also states “which provides “. See below.

    PNG
    media_image3.png
    594
    512
    media_image3.png
    Greyscale

 The above column at line 5, line 11, line 18 and line 23 teaches a hair mousse composition comprising a foaming agent that provides various benefits.
Regarding EP ‘716, applicants argue that EP ‘716 does not mention mousse formulations.
In response, EP 716 is relied for neutralizing step having a dye. See below.

    PNG
    media_image7.png
    119
    825
    media_image7.png
    Greyscale

One of ordinary skill in the  hair care art  would  be motivated to provide the hair that has been treated with a relaxing agent (relax the hair) and neutralize the hair taught by WO document using water, acid and surfactant and colorant (pH indicator) and modify the neutralizing step by substituting hair rinse formulation  of WO document with another formulation, which is  hair mousse taught by patent ‘456 which teaches that liquid , gel , lotion, cream and mousse are functional equivalents in rinse formulations and formulate as a mousse and use it after waving and use propellants as mixture (since patent ‘530 suggests using mixtures of propellants) and patent ‘530 teaches analogous foaming compositions having the combination of surfactant, propellant can be applied to hair after hair is relaxed (post treatment) and patent ‘844  also teaches hair mousse using surfactant and propellant and add dyes  (colorant) to mousse taught by EP document which teaches that any hair dye can be added in  neutralization solutions. One of ordinary skill in the hair care art would be motivated to use the mousse compositions after the hair is treated with a relaxing agent with a reasonable expectation of success that hair mousse compositions provide good style, good feel to the hair and less flaking tendency. 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of WO 93/00882 (‘882) and U. S. Patent 4,859,456 (‘456) and U. S. Patent 4,871,530 (‘530)  and U. S. Patent  6,231,844(‘844) and EP 0260,716 ( ‘716) as applied to claims  9-12 and 14-29 above, and further in view of U.S. Patent 5,294,230 (‘230).
	WO document teaches a neutralizer but does not teach step b) being repeated. 
Patent ‘230 teaches permanent waving and straightening of hair and applying a neutralizer solution (abstract) and at col.7, ll. 63-65 applying neutralizer solution again (reads on repeated about one time) after 48 hours.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made relax the hair and neutralize the hair taught by WO document using water, acid and surfactant and colorant (pH indicator) and modify the neutralizing step by substituting .
Response to Arguments
Applicant's arguments filed 12/24/20 have been fully considered but they are not persuasive.
Applicants argue that since claim 9 is non-obvious for the arguments presented, claim 13 is also non-obvious and patent ‘230 cannot cure the deficiencies of WO ‘882, patents ‘4567, ‘530 and ‘844 and EP ‘716 as ‘230 is relied only for disclosing applying multiple application of a neutralizer solution.
In response, One of ordinary skill in the  hair care art  would  be motivated to provide the hair that has been treated with a relaxing agent (relax the hair) and neutralize the hair taught by WO document using water, acid and surfactant and colorant (pH indicator) and modify the neutralizing step by substituting hair rinse formulation  of WO document with another formulation, which is  hair mousse taught by patent ‘456 which teaches that liquid , gel , lotion, cream and mousse are functional equivalents in rinse formulations and formulate as a mousse and use it after waving and use propellants as mixture (since patent ‘530 suggests using mixtures of propellants) and patent ‘530 teaches analogous foaming compositions having the combination of surfactant, propellant can be applied to hair after hair is relaxed (post treatment) and patent ‘844  also teaches hair mousse using surfactant and propellant and add dyes  (colorant) to mousse taught by EP document which teaches that any hair dye can be added in  neutralization solutions and repeat the neutralizing step b) again taught by patent ‘230. One of ordinary skill in the hair care art would be motivated to use the mousse compositions after the hair is treated with a relaxing agent with a reasonable expectation of success that hair mousse compositions provide good style, good feel to the hair and less flaking tendency. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



















/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619